
	

114 HR 539 IH: Action for Dental Health Act of 2015
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 539
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Ms. Kelly of Illinois (for herself and Mr. Simpson) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend part B of title III of the Public Health Service Act to improve essential oral health care
			 for lower income individuals by breaking down barriers to care, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Action for Dental Health Act of 2015. 2.FindingsCongress finds the following:
 (1)More than 181 million Americans will not visit a dentist even though nearly half of people over 30 suffer from some form of gum disease and nearly one in four children under the age of five already have cavities.
 (2)Many volunteer dental projects sponsored by national, State, and local dental societies provide free care now to those most in need. Annually, dentists deliver an estimated $2.6 billion in free and discounted care according to the America’s Dentists Care Foundation.
 (3)It is estimated that emergency department (ED) charges for dental complaints totaled up to $2.1 billion in 2010. Nearly 80 percent of the dental emergency room visits were nonurgent and could have been seen in a dental office. Shifting those ED visits to a dental office translates into potential cost savings of up to $1.7 billion a year and offers the possibility of establishing a dental home for these individuals.
 (4)Seniors, especially those in nursing homes and long-term care facilities, often have special dental needs and complicated medical histories that require consultation between dentists and fellow medical professionals in providing an interdisciplinary approach to their overall health needs.
 3.Volunteer dental projects and action for dental health programPart B of title III of the Public Health Service Act is revised by amending section 317M (42 U.S.C. 247b–14) as follows:
 (1)by redesignating subsections (e) and (f) as (g) and (h), respectively; (2)by inserting after subsection (d), the following:
				
					(e)Grants To Support Volunteer Dental Projects
 (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to or enter into contracts with eligible entities to obtain portable or mobile dental equipment, and pay for appropriate operational costs, for the provision of free dental services to underserved populations that are delivered in a manner consistent with State licensing laws.
 (2)Eligible entityIn this subsection, the term eligible entity includes a State or local dental association, a State oral health program, a dental education, dental hygiene education, or postdoctoral dental education program accredited by the Commission on Dental Accreditation, and a community-based organization that partners with an academic institution, that—
 (A)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and (B)offers a free dental services program for underserved populations.
							(f)Action for Dental Health Program
 (1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, may award grants to or enter into contracts with eligible entities to collaborate with State, county, or local public officials and other stakeholders to develop and implement initiatives to accomplish any of the following goals:
 (A)To improve oral health education and dental disease prevention, including community-wide prevention programs, use of dental sealants and fluoride varnish, and increasing oral health literacy.
 (B)To make the health care delivery system providing dental services more accessible and efficient through the development and expansion of outreach programs that will facilitate the establishment of dental homes for children and adults, including the aged, blind, and disabled populations.
 (C)To reduce geographic, language, cultural, and similar barriers in the provision of dental services. (D)To help reduce the use of emergency departments by those who seek dental services more appropriately delivered in a dental primary care setting.
 (E)To facilitate the provision of dental care to nursing home residents who are disproportionately affected by lack of care.
 (2)Eligible entityIn this subsection, the term eligible entity includes a State or local dental association, a State oral health program, or a dental education, dental hygiene, or postdoctoral dental education program accredited by the Commission on Dental Accreditation, and a community-based organization that partners with an academic institution, that—
 (A)is exempt from tax under section 501(c) of the Internal Revenue Code of 1986; and (B)partners with public and private stakeholders to facilitate the provision of dental services for underserved populations.; and
 (3)in subsection (h), as redesignated by paragraph (1), by striking fiscal years 2001 through 2005 and inserting fiscal years 2016 through 2020.  